In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00151-CR



      ANDRE’A DEMONT DEWBERRY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 7th District Court
                  Smith County, Texas
              Trial Court No. 007-1095-12




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
       Clement Dunn, counsel for the appellant, Andre’a Demont Dewberry, has filed a motion

to extend time to file the appellant’s brief. The brief was due November 27, 2013.

       In his motion, counsel does not provide this Court with a reasonable explanation of the

need for an extension of time.        This Court interprets Texas Rule of Appellate Procedure

10.5(b)(2) as requiring counsel to provide specific information to justify a requested extension,

including the cause numbers of other briefs filed, the dates they were filed, the dates of trials,

how long those trials are expected to last, etc. Broad, general statements do not provide the

required facts and are not adequate to meet the requirements of the Rule. See TEX. R. APP. P.

10.5(b)(2).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant the motion and extend the deadline for filing appellant’s brief

by thirty days, making appellant’s brief now due December 27, 2013. Further requests for

extensions will not be looked on with favor.

       IT IS SO ORDERED.

                                               BY THE COURT

Date: December 3, 2013




                                                 2